DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yin et al. (US 2014/0083451).
 	With respect to claims 1, 7 Yin describes a method for removing metal and its compound from inside of a chamber including inner wall comprising: providing a first gas mixture of N2 and H2 into the chamber, the mixture of N2 and H2 provided in the chamber with the metal and its compound would react with the metals and its compound to provide claimed reforming a surface of the by-product using nitrogen-containing gas and hydrogen-containing gas; providing a gas mixture including a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin as applied to claim 1 above.
 	With respect to claim 2, Yin further describes the by-product includes deposits of metal and its compound including AlN, which is a refractory material (please see Wikipedia reference cited below), generated in the reaction chamber after each processing step (paragraphs 3, 40) and the removal step includes a gas of Cl2 (paragraphs 16, 22).  Unlike claimed invention, Yin doesn’t describe that the nitrogen and hydrogen containing gas mixture reducing a surface oxide film of the refractory material and the chlorine containing gas and inert gas etching the reduced surface oxide film.  However, one skill in the art would find it obvious before the effective filing .
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0144154).
  	With respect to claims 1, 4, 5, 7 Cho describes a method for removing by-products including a refractory material or metal compounds such as Ti, Co and its oxides, which would include any TiO, from a surface of a process chamber (paragraphs 5, 22) comprising: exposing the chamber with the by-products to a second gas mixture including BH3, B2H6 (hydrogen containing gas) and NF3 (nitrogen containing gas) (claims 11, 16, 17), this gas mixture would provide claimed reforming or reducing a surface of the by-products of the metal using nitrogen and hydrogen containing gas since they are exposed with the same gas mixture; exposing the chamber with by-products to a third gas mixture including a halogen containing gas to remove the reformed/reduced surface by-products (paragraph 32, claims 11, 16, 17).  Unlike claimed invention, Cho doesn’t describe that the third gas mixture includes an inert gas.  
 	With respect to claims 2, 3 the by-products include refractory material such as Co and its oxide (paragraphs 5, 22) and the third gas mixture includes a halogen such as chlorine containing gas (paragraphs 33, 34).  The process with the second gas mixture and third gas mixture described above would provide claimed reducing a surface oxide film of the refractory material by the nitrogen and hydrogen containing gas and etching the reduced surface oxide with chlorine-containing gas and inert gas because the same gas mixtures are used in removing the same refractory materials and its oxide.  
  	With respect to claim 6, Cho further describes that the gas mixtures of the steps above are generated and supplied in a continuous mode or a pulse mode with the duty cycles may be controlled at about 1-100 % as needed (claimed alternately repeated) (paragraph 37).
9. 	Refractory, Wikipedia is cited to show prior art.
Election/Restrictions
Applicant’s election of claims 1-7 in the reply filed on 12/14/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



2/23/2022